WALKER, J.
(dissenting.)—I do not concur in the conclusion reached in the majority opinion, that the motion for a new trial therein is sufficiently specific in regard to the instructions, to authorize a review of same. The cardinal purpose of our code of procedure is one of simplicity" and directness. This purpose is manifest wherever the clear current of the administrative law has not been clouded by inccngru*559eras amendments. In no particular instance is this truth more strikingly illustrated than in Section 1841, Revised Statutes 1909, which provides that “all motions shall he accompanied by a written specification of the reasons upon which they are founded; and no reason not so specified shall be urged in support of the motion.” An observance of the requirements of this section cannot but aid the trial court in readily ascertaining and speedily determining the errors assigned, especially as to the instructions. These, as even the novice in the practice knows, are only subjected to general objections when given or refused, and the trial judge is afforded no intelligent opportunity to correct an error therein until he rules upon the motion for a new trial. Unaided by any specific allegations, and having only for his guidance an indiscriminate, general declaration challenging the correctness of the instructions, he must perforce in the discharge of his duty, review the entire record to determine whether or not in the heat and haste of the trial, error in that regard has been committed.
It is clear to my mind that this “slip-shod” and misleading practice of making general assignments of error, in regard to the instructions in motions for a new trial, is in the very teeth of the statute (Sec. 1841)’; contrary to, the purpose of the code; and that it entails what would otherwise be unnecessary labor upon the trial courts. Of such evident importance, therefore, to our practice is the right interpretation of this statute that I have not hesitated to express at some length my protest against the adoption of the majority opinion. This too, notwithstanding the fact that the writer of the dissenting opinion in the Wampler case, 269 Mo. l. c. 486, and his associate, Judge Faris, in the Rowe case, 271 Mo. 88, traced the history and mutations of Section 1841 from its early incorporation into our code down to the present revision, with the result that it is shown beyond cavil that this section was intended to apply to motions for new trials as well as others, and that a disregard of same is unauthorized under all reasonable rules of interpretation.
*560Furthermore, it was not necessary to a determination of the matter actually at issue in the motion for a new trial in the majority opinion in the Wampler case, that it be there held that a general assignment of error in such motion concerning the instructions will suffice to authorize a review of same. This for the reason,that the motion in that case was sufficiently specific to conform to the requirements of Section 1841, which was not the."fact in the case at bar; and hence ther general observations of the learned writer of that opinion may not unfairly be classified as obiter so far as they conclude that said section is not controlling.
Explicit in its terms, mandatory in its nature, and helpful in its purpose, the section should not be ignored. Hence this dissent.